DAVIS, Circuit Justice.
This petition presents this question; Has a court of admiralty a right to entertain a petition for review after the term has passed, and after the decree has been executed? The right is denied, and chiefly on the ground of a want of precedent. The authority of precedent is very strong, but not always conclusive. I can perceive no good reason why a court of admiralty, in a proper case, should not exercise the power of reviewing its own proceedings. It may be necessary for the proper administration of justice, and especially in cases where important rights are adjudicated without personal notice, which is permitted under our rules. The court could not entertain a petition on the grounds of mere oversight or neglect. But where actual fraud is charged, and the petitioner is without fault and without remedy, it would be a denial of justice to dismiss it.
Lord Stowell and Judges Story and Sprague all thought that there were cases in which petitions for review should be retained, although conceding the absence of precedent. Judge Story said that “where, by after-acquired evidence, it were nlain that the merits had not been considered, it was right to entertain a bill for review.” The New England [Case No. 10,151). The remedy by petition for review, in the case before the court, is a proper one, and the demurrer will be overruled.
Consult, also, The Monarch. 1 \V. Rob. Adm. 21: 2 Conk. Adm. 360, 307; The Enterprise [Case No. 4,497].